Case 7:19-cr-00002-JFK Document 59 Filed 05/27/20 Page 1 of 1

 

 

     

 

  

 

 

 

 

| USDC SDNY

{ DOCUME |
UNITED STATES DISTRICT COURT | ELECTRONICALLY FILED |
SOUTHERN DISTRICT OF NEW YORK LDOC #:
Sr re en nn X FWDATE? Cry. oN
UNITED STATES OF AMERICA > VK — ERILED: _ eT Koma |

-against- : No. 19 Cr. 2 (JFK)
: ORDER
HECTOR BATISTA, :
Defendant. :

eee ne ne te ee eR ee ee x

JOHN F. KEENAN, United States District Judge:

The Government is directed to file its response to
Defendant Hector Batista’s letter motion for compassionate
release, (ECF No. 58), by no later than June 3, 2020. Mr.
Batista’s reply, if any, must be filed by no later than June 8,
2020. The motion will be considered fully submitted as of that
date.

SO ORDERED.

Dated: New York, New York A, 5 + KK
May 27, 2020 Dita) Fo (\KCbxrber/

 

John F.’ Keenan
United States District Judge

 
